Case 2:19-cv-00916-JLB-NPM Document 1-3 Filed 12/30/19 Page 1 of 3 PageID 22


   ORLANDO OFFICE                                                                       MIAMI OFFICE
   TEL: 407.986,0613                                                                  TELr 305,209,0613
   FAXr 954,252.3975                                                                  FAX: 954.252,3975
   I{)()T W EMMETT ST.                                                               7975 NW l54TH ST.
   KISSIMMEE, FL 34741                                                                       SUITE 306
                                Cnouq ru                                         MIAMI LAKES, FL   33016




                                           August 26,2019

   Fn,nl,risceqjifi ed* mqlli
   Attn: Ira Gonzalez
   Fowler White Burnett
   Brickell Arch
   Fourteenth Floor
   1395 Brickell Avenue
   Miami, FL 33131
   igonz-ate,z@.fo${qr-white*com

                              TEN (10) DAYS TIME LIMIT DEMAND
                           -Not admissible in evidence in underlying claim-

                   REI
                           MY CLIENT:                   Francisco Gutierrez
                           YOUR INSURED:                Performance Food Group
                           CLAIM NUMBER:                1201-AL-1 8-0s01 1 46-002
                           DATE OX'LOSS:                February 13t 2018


   Dear Ms. Gonzalez,

   As you are aware, the undersigned represents Mr. Francisco Gutierrez as result of significant
   and permanent injuries he sustained in an automobile collision, which occurred on the above date.
   Please see attached the following

       r   Updated Records from Independent Imaging
       r   Updated records from All Pro Imaging
       r   Surgical Repofi from Weston Outpatient Surgical Center
       r   Pre-Operative Clearance Reports
       r   Updated bills

  Mr. Gutierrez's economic (non-income)      damages are as follows:

        Hendry County EMS                                           $ 610.80
        Hendry Regional Medical Center                              $ 8,487.76
       Radiology                                               Forthcoming
       ER Physician                                            Forthcoming
       Nelson Chiropractic & Rehab                                 $ 5,168,00
       OrthoOne                                                    $ 406,00
Case 2:19-cv-00916-JLB-NPM Document 1-3 Filed 12/30/19 Page 2 of 3 PageID 23




        Independent hnaging MRI                                          $ 3, 332.00
        Advanced Orthopedics                                             $ 7s2,00
        All Pro Ortho                                                    $ 46,639.72
        Cardiology Partners                                              $ 261.04
        Surgery Service of South FL                                      $61,457.00


                                       LOSS OF ENJOYMENT OF LIFE

   Mr, Gutierrez continues to suffer impaired function,  as well as pain daily, and has suffered a loss
   of enjoyment of daily, work, domestic, hobby, and leisure activities. As such, we are making a loss
   of enjoyment of life claim, which is supported by the chart notes in this case, all of which show
   the residual losses in this case. There are inabilities to participate in recreational activities, a
   moderate impact on domestic activities, daily activities and his ability to sleep.

                                                   q.pNCLUSIoN

   Given the severity of Mr. Gutierrez's injuries and ecenomic damages and taking all of the facts
   and circumstances in their totality, we are making a pre-suit demand in the amount of your
   insured's policy limits of TEN MILLION ($10,000,000.00) DOLLARS as full and final
   settlement of the bodily injury portion of this claim.

   Based on the disclosure, and assuming that there is only TEN MILLION (S10,000,000.00)
   DOLLARS of insurance coverage available for our clients' injuries and damages, then, in an effort
   to compromise and fully settle this claim, we are hereby willing to accept from you the total sum
   of TEN MILLION ($10,000,000,00) DOLLARS, provided it is tendered within TEN (10) days of
   the date of this letter. Our offer is, of course, based on this amount being the total available liability
   coverage and is subject to permission from any available Uninsured/Underinsured Motorist
   coverage.

   The coverage of TEN MILLION ($10,000,000.00) DOLLARS, alone is significantly less than
   conservative jury verdict in this case. Accordingly, if Corvel Corporation (Performance Food
   Group) does not settle this case now, it would be deemed as acting in bad faith. At a bad faith
   excess trial, this letter and all other information contained in your files will be received as exhibits
   by the jury. The insurance carrier will be required to explain why it did not make a good faith
   offer of the total policy limits and why it refused to settle this case for the amount of money which
   is being offered to settle the case at the present time.

   Florida Statute 624,155 creates a supplemental cause of action against insurance caniers for acting
   improperly failing to tender policy limits when a reasonably prudent insurer would do so, The
   best understanding of this good faith settlement obligation is expressed in Florida Standard Jury
   Instruction MI,3.1, which states:

          An insurance company acts in bad faith in failing to settle q claim against its
          insured within its policy limits when, under all of the circumstances, it could and
Case 2:19-cv-00916-JLB-NPM Document 1-3 Filed 12/30/19 Page 3 of 3 PageID 24




          should have done so, had it actedfairly and honesty towards its insured and with
          due regardfor his interest.

  Most importantly, the insurance carrier must advise its insured of settlement opportunities, advise
  them of the probable outcome of the lawsuit, and explain the possibility and consequences of an
  excess verdict. They must explain how an excess judgment can be avoided, if possible,

  Copies of all referenced medical records and bills are enclosed. The information enclosed herewith
  should be sufficient to evaluate the extent of Mr. Gutierrez's injuries. If you claim you need more
  information or medical records to evaluate Mr. Gutienez's claim, please noti$ me in writing
  within l0 days of your receipt of this demand package.

  If your evaluation of this claim is less than the settlement demand, please breakdown your offer of
  settlement outlining specifically the value you are assigning to each component of our client's
  damages (i,e. general damages, wage loss, duties under duress, loss of enjoyment of life, etc.). If
  your policy limits are less than the amount requested, we request a certified copy of declaration
  pages of all policies available to defendant, along with an affidavit of no additional coverage from
  your insured. Additionally, if your evaluation is rellects any amount of comparative negligence
  being attributed to Mr. Gutierrez, we request a written explanation of why that determination was
  made, and to what degree,

  Please be advised of our willingness to resolve this   forpolicy limits within the next TEN (10) days.
  Thus, during the next TEN (10) days, Corvel Corporation (Performance Food Group) has the
  opportunity to control their insured's and their own exposure. Beyond that, this becomes a claim
  with unliruited coverage.

  Let me make it perfectly clear that it is neither our desire nor our wish to proceed to litigation;
  however, if this matter is not settled within TEN (10) days, we will have no alternative but to
  proceed with litigation, have a trial and hold yow insured fully responsible for the resulting excess
  verdict. Please inform your insured, in writing, with a copy to the undersigned, of our willingness
  to settle this claim within the policy limits and release you and your insured.

  Please deliver a settlement check TEN MILLION ($10,000,000.00) DOLLARS to our Miami
  Lakes office on or before close of business on September 5, 2019, payable to The Ward Law
  Group Trust account. At 5 p.m. on September 5,2019 this offer expires by its terms. Our
  tax identification number is XX-XXXXXXX.



                                                           Very truly yollrs,




                                                          Jany Martinez-Ward
     JMWjmj
     Enclosures
